DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3 and 9 are objected to because of the following informalities:  
With regard to claim 1: Line 6, it appears “side flanges” should be --the one or more side flanges-- for consistency of the claim language.
With regard to claim 3: Lines 2-3, it appears “side flanges” should be --the one or more side flanges-- for consistency of the claim language.
With regard to claim 9: Line 2, it appears “side flanges” should be --the one or more side flanges-- for consistency of the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Line 6, the limitation “the side flanges of another wall panel” lacks sufficient antecedent basis.
With regard to claim 3: Line 2, the limitation “the side panel” lacks sufficient antecedent basis. For the purpose of examination, the limitation is considered to be directed to --the main panel--.
With regard to claim 4: Line 4, it’s unclear if the limitation “an outwardly-extending stiffening flange” is referencing one of the previously mentioned stiffening flanges.  For the purpose of examination, the limitation is considered to be directed to --the outwardly-extending stiffening flange of said stiffening flanges--. Line 5, it’s unclear if the limitation “an inwardly-extending stiffening flange” is referencing one of the previously mentioned stiffening flanges.  For the purpose of examination, the limitation is considered to be directed to --the inwardly-extending stiffening flange of said stiffening flanges--. Lines 7-9, the limitation “the front surface” lacks sufficient antecedent basis. Lines 10-11, the limitation “the outer corner of an adjacent wall section” lacks sufficient antecedent basis.   Note that an outer corner has only been defined with respect to the wall section and not an adjacent wall section.  Further, it’s unclear if the limitation “an adjacent wall section “ is referencing the previously recited “another wall panel” found in line 6 of claim 1.  Line 11, the limitation “the front surfaces of the main panels” lacks sufficient antecedent basis.  
With regard to claim 9: Line 3, the limitation “the side flanges to those of another wall panel” lacks sufficient antecedent basis.  Further, it’s unclear if the limitation “another wall panel” is referencing the previously recited “another wall panel” found in line 6 of claim 1.  
With regard to claim 10: Line 5, the limitation “the bottom flange of the top wall section” lacks sufficient antecedent basis.  Lines 7 and 11, the limitation “the rear edge” lacks sufficient antecedent basis.  Line 9, the limitation “the top flange of the bottom wall section” lacks sufficient antecedent basis.  Line 13, the limitation “the bottom and stiffening flange of the top wall section” lacks sufficient antecedent basis.   Line 18, the limitation “the front faces of the main panels” lacks sufficient antecedent basis.   
With regard to claim 12: Line 2, the limitation “the corner tabs” lacks sufficient antecedent basis.
With regard to claim 14: Line 2, the limitation “the one or more opposing side flanges” lacks sufficient antecedent basis.
With regard to claim 15: Lines 6-7, the limitation “the side flanges of another wall panel” lacks sufficient antecedent basis. Line 11, the limitation “the side panel” lacks sufficient antecedent basis. For the purpose of examination, the limitation is considered to be directed to --the main panel--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotz (DE 203 07 574 U1).
With regard to claim 1: Gotz discloses a wall section formed from sheet metal (fig. 1; claim 7), the wall section for forming part of a wall capable of carrying the loads of a structure designed for housing human activity, the wall section comprising: 
a main panel (5) (fig. 1), 
one or more side flanges (2) extending rearwardly from the main panel (fig. 1), the one or more side flanges (5) capable of attachment to side flanges of another wall panel, and 
top and bottom flanges (4) extending rearwardly from the main panel (5) (fig. 1), 
the main panel (5) and the side, top and bottom flanges (2-4) formed by folding a sheet metal blank (fig. 1).  

    PNG
    media_image1.png
    443
    442
    media_image1.png
    Greyscale

Fig. 1: Gotz (DE 203 07 574 U1)
With regard to claim 2: Gotz discloses  the side, top and bottom flanges (2-4) being disposed perpendicular to the main panel (5), and the top and bottom flanges (3-4) in parallel alignment (fig. 3).  
With regard to claim 5: Gotz discloses a top stiffening flange extending upwardly from the top flange (4) parallel to the main plane, the top stiffening flange formed by folding the sheet metal blank relative to the top flange (4) (fig. 1).  

Claim(s) 1-3, 8-9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullock et al. (GB 2 339 440 A).
With regard to claim 1: Bullock et al. discloses a wall section (1) formed from sheet metal (figs. 1-3; pg. 7, lines 11-14), the wall section (1) capable of forming part of a wall capable of carrying the loads of a structure designed for housing human activity, the wall section (1) comprising: 
a main panel (7), one or more side flanges (4a-4b) extending rearwardly from the main panel, the one or more side flanges (4a-4b) capable of attachment to side flanges of another wall panel (figs. 1-3), and top and bottom flanges (2-3) extending rearwardly from the main panel (7), the main panel (7) and the side, top and bottom flanges (2-3, 4a and 4b) formed by folding a sheet metal blank (figs. 1-3; pg. 7, lines 11-14).  
With regard to claim 2: Bullock et al. discloses that the side, top and bottom flanges (4a-4b, 2 and 3) being disposed perpendicular to the main panel (7), and the top and bottom flanges (2-3) in parallel alignment (figs. 1-3).  
With regard to claim 3: Bullock et al. discloses stiffening flanges (8) extending from the one or more side flanges (4a-4b) parallel to the main panel (7), the stiffening flanges (8) formed by folding the sheet metal blank relative to the one or more side flanges (4a-4b) (fig. 3).  
With regard to claim 8: Bullock et al. discloses that the blank formed from stainless steel (figs. 1-3; pg. 7, lines 11-14).  
With regard to claim 9: Bullock et al. discloses that the side flanges (4a-4b) including one or more fastener bores (5, bolt holes) (fig. 1) capable accommodating fasteners to attach the side flanges to those of another wall panel.  
With regard to claim 13: Bullock discloses stiffening flanges (8) extending inwardly from each of the side, top and bottom flanges (4a-4b, 2 and 3) parallel to the main panel (7), the stiffening flanges (8) formed by folding the sheet metal blank relative to the side, top and bottom flanges (4a-4b, 2 and 3), respectively (figs. 1-3).  
With regard to claim 14: Bullock discloses that said one or more side flanges (4a-4b) comprising two opposing side flanges (4a-4b) in parallel alignment (fig. 3).



Claim(s) 1-3, 8, 11-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Libreiro et al. (US 9,850,666 B2).
With regard to claim 1: Libreiro et al. discloses a wall section (30 or 800) formed from sheet metal (823) (figs. 5C and 8A-8C; col. 7, lines 44-49), the wall section (30 or 800) capable of forming part of a wall capable of carrying the loads of a structure designed for housing human activity, the wall section (30 or 800) comprising: 
a main panel (40) (figs. 5C and 8A-8C), 
one or more side flanges (42) extending rearwardly from the main panel (40), the one or more side flanges (42) capable of attachment to side flanges of another wall panel, and 
top and bottom flanges (42) extending rearwardly from the main panel (40) (figs. 5C and 8A-8C), 
the main panel (40) and the side, top and bottom flanges (42) formed by folding a sheet metal blank (figs. 5C and 8A-8C; col. 7, lines 44-49).  

    PNG
    media_image2.png
    664
    784
    media_image2.png
    Greyscale

Fig. 8B: Libreiro et al. (US 9,850,666 B2)
With regard to claim 2: Libreiro et al. discloses that the side, top and bottom flanges (42) being disposed perpendicular to the main panel (40), and the top and bottom flanges (42) in parallel alignment (figs. 5C and 8C).  
With regard to claim 3: Libreiro et al. discloses that stiffening flanges (44) extending from the side flanges (42) parallel to the main panel (40), the stiffening flanges (44) formed by folding the sheet metal blank relative to the side flanges (42) (figs. 5C and 8A-8C; col. 7, lines 44-49).
With regard to claim 8: Libreiro et al. discloses that the blank formed from aluminum (col. 7, lines 44-49).
With regard to claim 11: Libreiro et al. discloses load-transferring corner tabs (816) extending inwardly from top and bottom edges of the side flanges (42), the top and bottom flanges (42) overlapping and attached to the corner tabs (816) via stiffening flanges (44) (fig. 8C) capable of transferring loads experienced by the wall section to an underlying foundation.   
With regard to claim 12: Libreiro et al. discloses that the top and bottom flanges having interior surfaces, corner tabs (816) being attached to the interior surfaces of the top and bottom flanges via stiffening flanges (fig. 8B-8C).  
With regard to claim 13: Libreiro et al. discloses that stiffening flanges (44) extending inwardly from each of the side, top and bottom flanges (42) parallel to the main panel, the stiffening flanges (44) formed by folding the sheet metal blank relative to the side, top and bottom flanges, respectively (figs. 5C and 8A-8C; col. 7, lines 44-49).
With regard to claim 14: Libreiro et al. discloses that said one or more side flanges (42) comprising two opposing side flanges in parallel alignment (fig. 8C).  
With regard to claim 15: Libreiro et al. discloses a wall section (800) formed from sheet metal (8A-8C; col. 7, lines 44-49), the wall section capable of forming part of a wall capable of carrying the loads of a structure designed for housing human activity, the wall section comprising: 
a main panel (40) (figs. 5C and 8A-8C), 
opposing side flanges (42) extending rearwardly from and perpendicular to the main panel (40), the side flanges in parallel alignment (fig. 8B), the side flanges (42) capable of attachment to the side flanges of another wall panel,
top and bottom flanges (42) extending rearwardly from and perpendicular to the main panel (40), the top and bottom flanges (42) having interior surfaces and being disposed in parallel alignment (figs. 8B-8C), 
stiffening flanges (44) extending from the side flanges parallel to the side panel, the stiffening flanges formed by folding the sheet metal blank relative to the side flanges, and 
load-transferring corner tabs (816) extending inwardly from top and bottom edges of the side flanges (42), the top and bottom flanges (42) overlapping the corner tabs (816) and the interior surfaces of the top and bottom flanges attached to the corner tabs (816) via the stiffening flanges (44) (figs. 8A-8C) capable of transferring loads experienced by the wall section to an underlying foundation, 
the main panel (40) and the side, top, bottom and stiffening flanges (42 and 44) formed by folding a sheet metal blank (8A-8C; col. 7, lines 44-49).  
With regard to claim 17: Libreiro et al. discloses a double folded corner for a wall section (800) formed from sheet metal, the wall section (800) capable of forming part of a wall capable of carrying the loads of a structure designed for housing human activity, the double folded corner comprising: 
a main panel (40) of the wall section (figs. 8A-8C), 
a side flange (42) extending perpendicularly from the main panel, the side flange (42) having top and bottom edges (figs. 8A-8C), 
a top or bottom flange (42) extending perpendicularly from the main panel and disposed perpendicularly to the side flange (42) (figs. 8B-8C), 
a load-transferring corner tab (816) extending inwardly from one of the top and bottom edges of said side flange (42) and parallel to the top or bottom flange (42), the top or bottom flange (42) overlapping and secured to the corner tab (816) via stiffening flanges (44) to strengthen the corner (figs. 8B-8C).  
With regard to claim 18:  Libreiro et al. discloses that the corner tab (816) is disposed underneath (received within flange 44) the top flange (42) (fig. 8C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libreiro et al. (US 9,850,666 B2).
With regard to claim 6: Libreiro et al. does not disclose that the blank formed from sheet metal having a metal gauge between 10 and 14 as suitable for the loads imposed by the structure.  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available gauges for creating a wall section of desired strength and rigidity. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claims 7, 16 and 19: Libreiro et al. discloses that the blank comprising aluminum (8A-8C; col. 7, lines 44-49), but does not discloses the blank having a thickness of 1/8 to 1/4 inches.  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available thickness for creating a wall section of desired strength and rigidity. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 4 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed wall section including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to wall panels or sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633